Citation Nr: 0517147	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's case was remanded for 
additional development in September 2004.  The case is again 
before the Board for appellate review.

(The decision below includes a grant of an application to 
reopen a claim of service connection for right leg 
disability.  Consideration of the underlying issue of 
entitlement to service connection is deferred pending 
completion of the development sought in the remand below.)


FINDINGS OF FACT

1.  The veteran's application to reopen a previously denied 
claim of service connection for right leg disability and his 
claim for service connection for a back disability were 
denied by a March 1994 RO decision; the veteran filed a 
notice of disagreement in July 1994 but he did not file a 
timely substantive appeal following receipt of a statement of 
the case.  

2.  The evidence with respect to the back claim that has been 
received since the March 1994 decision either duplicates or 
is cumulative of evidence previously of record.

3.  The evidence received since March 1994 with respect to 
the right leg claim is so significant that it must be 
considered to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disability has not been received.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right leg 
disability has been received.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from October 1983 to 
November 1987.  The veteran asserts that he has a right leg 
disability and back disability that are the result of an 
injury incurred during military service.  

In this case, the RO originally denied a claim of service 
connection for a right leg disability in September 1989.  In 
March 1994, the RO subsequently denied an application to 
reopen the previously denied claim and denied a claim of 
service connection for a back disability.  The veteran 
submitted a notice of disagreement but he failed to file a 
timely substantive appeal after a January 1995 statement of 
the case was issued, and the decision consequently became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (1994).  As a 
result, claims of service connection may now be considered on 
the merits only if new and material evidence has been 
received since the time of the last final adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 


(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the veteran's, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran filed a claim for a back disability in July 1993.  
Evidence received at that time consisted of service medical 
records for the period from July 1983 to March 1988 and 
outpatient treatment reports from a VA medical center dated 
from August 1989 to July 1983.  

The veteran's service medical records indicate that the 
veteran was seen for back pain while in service in January 
1985.  No trauma was noted.  At a follow-up appointment that 
same month the veteran was noted to have an acute spasm of 
the peri-lumbar region.  Range of motion was restricted to 10 
degrees for flexion and straight leg raises were positive.  
The veteran was diagnosed with low back pain.  The veteran 
had no other complaints of back pain while in service.  

The veteran was seen at a VA medical center for low back pain 
in October 1992, December 1992 and May 1993.  X-rays and a 
magnetic resonance imaging (MRI) 


were normal.  In the October 1992 treatment report the 
examiner noted that the veteran sprained his back in a motor 
vehicle accident the prior year.  The examiner at the 
December 1992 appointment noted that the veteran fell on the 
job in October.  The examiners did not relate the veteran's 
back pain to his military service.  

The veteran submitted an application to reopen his claim for 
service connection for a lower back disability in October 
2000.  Evidence received since the March 1994 decision 
denying service connection for a back disability consists of 
duplicate VA outpatient treatment reports dated from August 
1989 to July 1993.  Also received were VA outpatient 
treatment reports dated from August 2000 to November 2000.  

The more recent VA treatment records were not previously 
submitted, however they do not bear on the matter under 
consideration.  The records indicate that the veteran was 
seen for back pain in the lumbosacral junction and right 
sacroiliac joint in October 2000.  He was diagnosed with low 
back pain (lumbago).  The veteran had a follow-up appointment 
in November 2000 and the examiner noted that the veteran had 
a fifteen-year history of back pain since being hit by a car.  
An MRI and electromyography (EMG) test were noted to be 
normal.  The veteran was diagnosed with low back pain, 
etiology unknown. 

The evidence received since March 1994 is such that is 
cumulative and redundant.  The veteran was diagnosed with 
back pain at the time he filed his original claim for service 
connection in July 1993.  The veteran's claim was denied 
because he was not diagnosed with a disability nor was his 
chronic back pain related to his military service.  The 
veteran has not submitted any evidence of a current back 
disability.  The newly received evidence merely shows that 
the veteran continues to have back pain, something that was 
shown previously.  Consequently, none of the evidence 
received is so significant that is must be considered in 
order to fairly decide the merits of the claim.  In the 
absence of new and material evidence the veteran's claim is 
not reopened.



As for the application to reopen a claim of service 
connection for right leg disability, the Board finds that new 
and material evidence has been received.  

The veteran originally filed a claim for entitlement to 
service connection for right leg disability in June 1989.  
The claim was denied by way of a rating decision dated in 
September 1989.  The evidence of record at the time of the 
September 1989 RO decision consisted of the veteran's service 
medical records (SMRs) and a VA examination dated in August 
1989.  

The SMRs reflect that the veteran was struck by a vehicle 
from behind while running in March 1985.  Neurological tests 
were negative at that time and the veteran was noted to have 
a contusion on the right lower leg.  X-rays were noted to be 
negative.  The veteran had pain while walking.  The veteran 
was seen in April 1985 for a follow-up appointment due to 
persistent pain in his right calf.  His right calf was 
measured to be 38 centimeters (cm) and his left calf was 
measured to be 36.5 cm.  At two follow-up appointments in 
April the veteran complained that the pain in his right leg 
was worsening.  He was diagnosed with muscle spasms.  The 
veteran was seen in May 1985 for right leg pain and it was 
noted that he was not suffering any injury to the bone.  The 
examiner opined that the veteran may have been suffering from 
a pulled muscle.  The veteran received physical therapy in 
May 1985.  He continued to complain of right calf pain and 
was seen again in May 1985 for his right leg.  The veteran 
was noted to have no swelling and normal range of motion, but 
there was pain when the right ankle was rotated.  The veteran 
complained that his right calf muscle was tense.  In an 
undated entry it was noted that the veteran was diagnosed 
with a right hamstring sprain.  The veteran opted out of a 
separation examination in October 1987.  In a final entry 
dated in March 1988 the veteran was again seen for a right 
leg injury.  He complained of pain from the calf to the hip 
on the lateral side.  The veteran did not cooperate during 
the examination but it was noted that he was able to dress 
and undress without difficulty.  



The veteran was afforded a VA examination in August 1989.  He 
complained that he had had trouble running and that he had 
stiffness and soreness in his leg in the mornings.  The 
examiner noted that the veteran had full range of motion of 
the knee, ankle, and foot, normal stability of the joints of 
the knee and ankle, no effusion, and no periarticular 
reaction.  Deep tendon reflexes, sensation, and circulation 
were noted to be normal.  X-rays of the knee, including the 
tibia and fibula, showed no bony abnormality.  The veteran 
was able to heel walk and toe walk without complaint.  He was 
able to do a full knee squat.  The examiner's impression was 
that there was nothing wrong with the veteran's right leg.

The claim was eventually denied on its merits by the RO in 
September 1989.  The basis of the denial was that he did not 
suffer from residuals of a right leg injury.  The veteran did 
not submit a notice of disagreement and the decision 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2004).  A claim to reopen was submitted and subsequently 
denied in March 1994.  As noted above, no appeal was 
perfected.  As a result, service connection for a right leg 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
last final adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran filed his current application to reopen his claim 
in October 2000 and submitted VA outpatient treatment reports 
dated from August 2000 to November 2000.  In a treatment 
report dated in October 2000, a VA examiner noted that the 
veteran had pain in his right leg restricted to the lateral 
aspect of his calf, in a peroneal nerve distribution.  The 
pain was described as aching with occasional numbness and 
tingling.  An MRI was normal.  Electromyography (EMG) and 
nerve conduction velocity (NCV) of the lower extremities were 
normal.  The veteran was noted to have tenderness to 
palpation behind the fibula on the right side.  There was no 
obvious knee instability or tenderness.  The examiner's 
impression was that the veteran had an injury to his peroneal 
nerve with chronic neuropathic pain.  



Because a diagnosis such as provided in October 2000 was not 
previously of record, the Board finds that this newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  In other words, the 
new evidence now shows that the veteran has right leg 
disability diagnosed by clinical examination, something that 
was not previously shown.  Such information is so significant 
that it must be considered to fairly decide the underlying 
merits.  This claim is reopened.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his current claim in October 2000.  The 
RO wrote the veteran in July 2001 and notified him that he 
needed to submit new and material evidence in order to reopen 
his claims.  He was told what VA would do in the development 
of his claims and what he should do to support his 
contentions.  He 


was told to submit pertinent evidence in his possession.  He 
was further informed what actions the RO had already taken to 
develop his claims.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to the duty to assist, the veteran has not 
alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence that VA has a duty to seek out in the 
context of the claims to reopen.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) 
(2004).


ORDER

The application to reopen a claim of service connection for a 
back disability is denied.

The application to reopen a claim of service connection for 
right leg disability is granted.


REMAND

As noted in the discussion above, new and material evidence 
has been received to reopen the claim of service connection 
for a right leg disability.  It includes evidence showing 
current disability, namely an injury to the veteran's right 
peroneal 


nerve with chronic neuropathic pain.  In order to ascertain 
whether this currently shown right leg disability is 
attributable to the veteran's period of military service, the 
veteran must be provided with a VA examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The veteran should be scheduled 
for a VA neurological examination.  
The examiner should review the 
claims file.  All necessary tests 
should be conducted.  The examiner 
is requested to provide an opinion 
as to the medical probabilities that 
any currently shown right leg 
disability (including peroneal nerve 
damage as noted in October 2000) is 
attributable to the veteran's period 
of military service, or event 
coincident therewith, such as the 
injury and complaints noted in the 
veteran's service medical records.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the service 
connection issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


